DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-16, 18 and 20-24 in the reply filed on October 13, 2022 is acknowledged.  Claims 1, 4-10, 12, 13 and 25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 and 20-24 are rejected under 35 U.S.C. §103 as being unpatentable over Wilkens et al. (U.S. Patent Application Publication No. 2005/0208263 A1) in view of Preisler et al. (U.S. Patent Application Publication No. 2015/0130220 A1) and James et al. (U.S. Patent Application Publication No. 2013/0136931 A1).
Regarding claim 14, Wilkens discloses a method of forming a load bearing panel configured to enclose an opening of an interior compartment ([0039] of Wilkens, composite component can be used in automotive construction for elements of door cladding or instrument panel; component would therefore be configured to enclose an opening in the door or instrument panel in the interior of an automobile); the method comprising: providing: a core layer made of a cellular material ([0041] of Wilkens, core #4 having a honeycomb structure); first and second cover layers made of a polymer material ([0041] of Wilkens, outer layers #3, #3’; [0019] of Wilkens, outer layers can be composed of plastic); a first adhesive part; and a second adhesive part ([0022] of Wilkens, casting resin system can be a two component polyurethane); forming a layered structure by: layering the core layer between the first cover layer and the second cover layer (FIG. 1, [0041] of Wilkens, core #4 positioned between two outer layers #3, #3’); spraying the first adhesive part and the second adhesive part on the first cover layer such that the first and second adhesive parts activate to form a first adhesive layer on the first cover layer; and spraying the first adhesive part and the second adhesive part on the second cover layer such that the first and second adhesive parts activate to form a second adhesive layer on the second cover layer ([0036] casting resin system applied in liquid state to at least one outer layer by spraying; application can take place in mold after insertion of outer layers and core; [0003] of Wilkens, entire surface of both sides of sandwich structure comprising core and outer layers sprayed with two-component polyurethane system); forming a core member by: inserting the layered structure into a mold ([0031] of Wilkens, insertion of core and outer layers into mold); and molding the layered structure to form the core member ([0033] of Wilkens, press molding the core and outer layers to form the sandwich structure).
Wilkens does not specifically disclose forming a laminate structure by: layering a laminate adhesive between a decorative layer and a substrate layer; and laminating the layered laminate adhesive, decorative layer and substrate layer to form the laminate structure; wherein the decorative layer includes a wood layer; the method further comprising: bonding the laminate structure to the first cover layer by adhering the substrate layer to the first adhesive layer.  Preisler ‘220, however, discloses a compression molded composite panel wherein a multi-layer sheet is bonded to the top surface of a first outer layer by press molding ([0012] of Preisler ‘220).  According to Preisler ‘220, the multi-layer sheet may include a pattern layer comprising a layer of natural wood to provide a wood grain finish ([0015], [0019] of Preisler ‘220).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to press mold the multi-layer sheet of Preisler ‘220 to the outside of the composite component in the method of Wilkens to form an outer decorative surface having a wood grain finish as taught by Preisler ‘220 ([0015], [0019] of Preisler ‘220).  Preisler ‘220 discloses forming a laminate structure by: layering a laminate adhesive between a decorative layer (i.e., the wood layer) and a substrate layer ([0049], FIG. 3 of Preisler ‘220, multi-layer sheet #30 includes pattern layer #38 and substrate layer #40; [0051] of Preisler ‘220, substrate layer #40 includes melamine resin); and laminating the layered laminate adhesive, decorative layer and substrate layer to form the laminate structure ([0051] of Preisler ‘220, multi-layer sheet formed in lamination process).
Neither Wilkens nor Preisler ‘220 specifically disclose bonding the laminate structure to the first cover layer by adhering the substrate layer to the first adhesive layer after removing the core member from the mold.  James, however, discloses a method for the production of sandwich panels for automotive interior applications (Abstract of James) wherein a covering or decorative layer is laminated to the molded article after removal from the mold ([0063] of James).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to laminate the multi-layer sheet to the molded article after removing the article from the mold as taught by James since James establishes that it was known to do so in the manufacture of sandwich panels.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 15, Wilkens discloses that molding the layered structure to form the core member further comprises: migrating the first adhesive layer into the first cover layer and the cellular material to bond the first cover layer to the cellular material; migrating the second adhesive layer into the second cover layer and the cellular material to bond the second cover layer to the cellular material; and wherein the first and second adhesive layers are made of a thermoset polymer ([0021] of Wilkens, casting resin system at least partially penetrates the outer layers and the core of the composite and serves to bond together the layers).
Regarding claim 16, neither Wilkens nor Preisler ‘220 specifically disclose, after removing the core member from the mold, applying a polymer coating material to the second cover layer to form a second appearance layer, wherein the polymer coating material is a thermoset polymer.  James, however, discloses a method for the production of sandwich panels for automotive interior applications (Abstract of James) wherein a spray skin or RIM skin of polyurethane is applied to the molded article after removal from the mold ([0063] of James).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply a spray or RIM skin of polyurethane to the second cover layer in the modified process since James establishes that it was known to do so in the manufacture of sandwich panels.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 20, Wilkens discloses that the thermoset polymer is one of a polyurethane-based material and a polyurea material ([0022] of Wilkens, casting resin system can be two component polyurethane; claim only requires one of the recited thermosetting polymers).
Regarding claim 21, Wilkens discloses attaching a closure trim to a perimeter edge of the core member such that the closure trim encapsulates the perimeter edge (FIG. 1, [0026] of Wilkens, outer layers can be pressed together in an edge area and encapsulated with a thermoplastic polymer #6).
Regarding claim 22, Wilkens discloses that the closure trim is configured as a bezel (FIG. 1, [0026] of Wilkens, sandwich structure can be provided with a continuous encapsulated edge of polymer; the continuous encapsulated edge of polymer is a bezel or a rim that holds a cover).
Regarding claim 23, Wilkens discloses that the bezel defines a flange in contact with the decorative layer (FIG. 1 of Wilkens, polymer #6 which encapsulates edge is a flange or a projecting flat rim or collar).
Regarding claim 24, Preisler ‘220 discloses that the wood layer includes a wood veneer layer ([0050] of Preisler ‘220).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkens in view of Preisler and James as applied to claim 14 above and further in view of either of Schrader et al. (International Patent Publication No. WO 2013/139361, machine language translation provided and cited below) or Haas et al. (European Patent Publication No. EP 1,319,503 A1, machine language translation provided and cited below).
Regarding claim 18, Wilkens does not specifically disclose inserting a second appearance layer into the mold; wherein the second appearance layer is layered on the second adhesive layer; and molding the layered structure and second appearance layer such that the second appearance layer is bonded to the second cover layer.  Schrader, however, discloses a vehicle component comprising a honeycomb structure layer #3 sandwiched by glass fiber #GF layers wherein a laminate is bonded to one of the glass fiber layers to form an outer surface of the component (FIGS. 3A-3D, pg. 14, 4th paragraph of Schrader).  Schrader discloses inserting the laminate in a mold with the sandwich structure and molding the components to integrate the laminate with the structure (paragraph spanning pp. 14-15 of Schrader).  Haas similarly discloses composite parts comprising polyurethane resin impregnated fiber layers arranged on both sides of a core layer ([0007] of Haas).  The parts can be made by applying the fiber layers on the core layer and applying the polyurethane components to the fiber layers ([0015] of Haas).  Haas further discloses applying a cover layer comprising a lacquer coated aluminum sheet (which is a laminate comprising an Al layer and a lacquer layer) to one of the fiber layers by placing the cover layer in a tool and forming the cover layer with the composite part ([0012], [0021] of Haas).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to bond the laminate of Schrader or Haas to the outside of the composite component of Wilkens to form an outer decorative surface as disclosed by Schrader (pg. 3, 4th paragraph of Schrader) or a cover layer as taught by Haas ([0012] of Haas).  The laminate surface would be visible in the bonded structure and is therefore an appearance layer.  It would have been obvious for one of skill in the art to place the laminate in the mold prior to forming the sandwich structure in the modified method in order to form a component having a decorative surface integrated with the structure in a single molding step as taught by Schrader (paragraph spanning pp. 14-15 of Schrader) and Haas ([0021] of Haas).  The laminate in the modified method would be layered on the casting resin system (first adhesive layer) and the sandwich structure and laminate would be molded together such that the laminate and one of the outer layers would be bonded to a first side of the core layer, and the other outer layer would be bonded to a second side of the core layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746